Citation Nr: 1723341	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1999 to September 2003 and November 2005 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously before the Board in May 2013 and February 2016 which resulted in the case being remanded for further development in both instances.  The issue is presently before the Board for further review.


FINDING OF FACT

The preponderance of the evidence is against the Veteran's claim and establishes the Veteran does not have a bilateral ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. at 112.  Additionally, the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained the Veteran's service treatment records (STRs) that were available, and post-service treatment records, which all have been associated with the claims file.  However, the Veteran's STRs from November 2005 to February 2007 are not associated with the Veteran's claim file and are presumed to be missing, lost, or destroyed.  In cases where service treatment records are missing or presumed destroyed, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

In the present case, VA has met its heightened duty to assist the Veteran with the development of evidence in support of his claims in that the RO has made extensive efforts to locate any missing service treatment records.  Specifically, the RO sent letters to the Veteran's reserve unit requesting the Veteran's STRs in April 2007, June 2007, October 2007, and October 2008.  A Personnel Information Exchange System (PIES) request and Department of Defense (DOD) records search was also requested and made in October 2008.  The National Archives and Records Administration (NARA) and the National Personnel Records Center (NPRC) were both contacted in April 2009.  The Army Human Resource Command was contacted in April 2009, May 2009, July 2009, and October 2009.  Lastly, the RO contacted the Regional Processing Center in October 2009.

Nevertheless, VA only received the Veteran's STRs from his period of active duty between September 1999 to September 2003 and negative responses were received from all the requested agencies regarding his period of service between November 2005 to February 2007.  

In a January 2008 and December 2009 Memorandum, the RO detailed its extensive efforts as listed above.  The RO indicated that all procedures to obtain the Veteran's complete service treatment records were correctly followed and that all efforts had been exhausted; therefore, any further attempts would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  Thus, the Board finds no basis for further pursuit of any missing service treatment records, as such efforts would be futile at this juncture.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA examination in May 2007, and pursuant to the Board's February 2016 remand, the Veteran was given a second VA examination in May 2016.  The Board finds that the examinations and opinions are adequate to adjudicate the Veteran's claim discussed herein.  The resulting opinions were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history.  Moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Given the above development, the Board finds there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a).  Since the Veteran's asserted bilateral ankle disability is not a qualifying chronic disease, service connection via the chronic disease presumption or demonstration of continuity of symptomatology is not applicable here.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

In this case, the Veteran contends he has a bilateral ankle disability, specifically reporting that his ankles "snap and pop," as described in his April 2007 claim.  During his June 2003 separation physical and June 2005 retention examination, the Veteran reported having been seen in an emergency room for a twisted ankle / possible fracture.  He further reported he was asymptomatic of any ankle pain at the time.  Service treatment records are silent for any complaints, treatment, or diagnosis of any kind for an ankle injury, except for the self-report of emergency room treatment previously mentioned.  

In a May 2007 VA examination, the Veteran again reported his ankles snapped.  He further noted that he could not recall any injury to his ankles nor did he have pain when his ankles snapped.  The examiner noted there was no deformity of either ankle, nor evidence of swelling or instability of the ankle.  Dorsiflexion was 10 degrees out of 20 bilaterally.  Plantar flexion and inversion were normal, and eversion was 10 degrees out of a normal 20 degrees.  The Veteran could tandem, toe, and heel walk without difficulty.  However, the examiner reported a snapping sensation at the lateral malleolus causing a snapping sound.  The examiner described the Veteran's symptoms as common peroneal tendon hypermobility at the lateral ankles.

The May 2016 VA examiner found the Veteran did not have a diagnosis related to either ankle.  The examiner specifically noted the Veteran's lay contentions regarding his problem in service.  Upon examination, the Veteran had normal plantar flexion and dorsiflexion to 15 out of 20 degrees bilaterally.  The examiner noted that this abnormality was due to the Veteran's body habitus and insufficient Achilles tendon stretching.  There was no pain during initial motion testing or on repetitive motion testing, and the Veteran did not complain of pain during the examination.   The examiner noted the Veteran had exaggerated tendon movements, with palpable coarse rubbing sensation between the tendons.  There was no frank dislocation of subluxation of the tendons, no weakness to resisted ankle dorsiflexion, plantar flexion, eversion or inversion bilaterally.  The Veteran was also able to successfully perform tandem gait, walk with heels off the floor, and walk with balls of feet not touching the floor.  The examiner specifically noted that the Veteran's complaints did not cause functional impact.  

Moreover, in response to the Board's February 2016 remand as to whether the Veteran's previously noted hypermobility was a result of an injury or disease or whether it was a congenital condition, the examiner noted the Veteran did not exhibit any evidence of hypermobility of the ankle.

The Board finds the opinion from the May 2016 VA examination to be most probative as it is consistent with the evidence of record, and shows that he does not have a disability for VA purposes.  

Likewise, post-service treatment records do not reflect complaints, treatment, diagnosis, or any evidence of an ankle disability.  The Board notes that the Veteran's claim for his ankle condition was filed in April 2007 shortly after the Veteran separated from service.  The Veteran subsequently became a new patient at the Carthage CBOC in June 2007 which noted the Veteran had "no complaints." Similarly, the Veteran's subsequent yearly physicals in June 2008 and June 2009 also reflected no complaints of his ankles.

As discussed above, the Veteran contends his ankles snap and pop.  He is competent to report symptoms that are readily observable.  There is no evidence in the record to render his assertion not credible.  As a lay person the Veteran is competent to describe what comes to him via his senses; however, in this case he lacks the medical training or other expertise to make a medical diagnosis of a disability on his own.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

To the extent that he experiences ankle pain, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that the Court has held that functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent medical evidence of any such functional loss due to pain.  The May 2016 examiner noted a loss of 5 degrees of dorsiflexion, but specified this was due to body habitus and insufficient Achilles tendon stretching, not pain.  The May 2016 VA examiner specifically found no functional impact based upon the Veteran's symptoms, and the other medical evidence of record does not document reported or demonstrated functional loss.  Moreover, the Veteran has not attested to any specific functional loss as the result of his claimed ankle conditions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The most probative evidence of record shows that the Veteran does not have a disability for VA purposes.  Therefore, the first element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.

The preponderance of the evidence is against the claim, therefore the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a bilateral ankle disability is denied.  


ORDER

Service connection for a bilateral ankle disability is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


